Case 1:17-cv-02277-WJM-NRN Document 69 Filed 10/05/18 USDC Colorado Page 1 of 14




1    Michael Louis Kelly–California State Bar No. 82063
     mlk@kirtlandpackard.com
2
     Behram V. Parekh– California State Bar No. 180361
3
     bvp@kirtlandpackard.com
     Joshua A. Fields– California State Bar No. 242938
4
     jf@kirtlandpackard.com
     KIRTLAND & PACKARD LLP
5    1638 South Pacific Coast Highway
     Redondo Beach, California 90277
6    Tel: (310) 536-1000; Fax: (310) 536-1001
7    Brett N. Huff - CO State Bar No. 32071
     bhuff@huffandleslie.com
8    Huff & Leslie, LLP
     2480 Gray Street
9    Edgewater, Colorado 80214
     Telephone: (303) 232-3622
10   Facsimile: (303) 274-0638
11   Counsel for Plaintiff Melodie Bushman,
12
     and all others similarly situated

13

14                             UNITED STATES DISTRICT COURT
15                                   DISTRICT OF COLORADO
16   MELODIE BUSHMAN, on behalf of          )     Case No. 17-cv-02277-WJM-NRN
     herself and all others similarly situated,
                                            )
17                                          )     SECOND AMENDED CLASS
                            Plaintiffs,     )     ACTION COMPLAINT
18                                          )
                 v.                         )     1: Violation of Colorado Revised
19                                          )     Statutes (“C.R.S.”) § 10-3-1115, et seq.
     NATIONWIDE AGRIBUSINESS                )     (unreasonable delay/denial of payment
20   INSURANCE COMPANY, an Iowa             )     for benefits owed by insurer)
     Corporation, and DOES 1-10, inclusive, )
21                                          )     2: Bad Faith Breach of Insurance
22
                            Defendants.     )     Contract
                                            )
23
     _________________________________ )          3: Breach of Contract
                                            )
24                                          )     4: Breach of the Duty of Good Faith
                                            )     and Fair Dealing
25                                          )
                                            )     JURY TRIAL DEMANDED
26                                          )
                                            )
27

28




                                                  1
Case 1:17-cv-02277-WJM-NRN Document 69 Filed 10/05/18 USDC Colorado Page 2 of 14




1           Plaintiff MELODIE BUSHMAN (“MS. BUSHMAN” or“Plaintiff”), on behalf of
2    herself and all others similarly situated, alleges the following:
3                                  JURISDICTION AND VENUE
4
     1.     This Court has diversity jurisdiction over this action pursuant to 28
5
     U.S.C. § 1332 because the matter in controversy for Plaintiff exceeds $75,000, including
6
     statutory attorney’s fees, exclusive of interest and costs, and Plaintiff is a citizen of a
7
     different state than the Defendant. See 28 U.S.C. § 1332(a)(1). The Court has
8
     supplemental jurisdiction over the claims of the absent class members. 28 U.S.C. § 1367.
9
     2.     This Court also has personal jurisdiction over Defendants because Defendants are
10
     authorized to do business, and currently do business, in this state.
11
     3.     Venue is proper in this jurisdiction pursuant to 28 U.S.C. § 1391 because
12
     Defendant NATIONWIDE AGRIBUSINESS INSURANCE COMPANY
13

14
     (“NATIONWIDE”) has conducted business in this District and is subject to personal

15
     jurisdiction and a substantial portion of the conduct complained of herein occurred in this

16   District.
17                                             PARTIES
18   4.     Plaintiff, MS. BUSHMAN, at all relevant times herein, was and is a citizen and
19   resident of the State of Colorado. MS. BUSHMAN obtained automobile insurance from
20   NATIONWIDE which covered the 2016 calendar year, for a 2011 HYUNDAI SONATA
21   GLS (“HYUNDAI”) personal automobile she purchased.
22   5.     Defendant NATIONWIDE is an Iowa corporation, with its corporate headquarters
23
     located in the State of Iowa. NATIONWIDE also conducts a substantial amount of
24
     business nationwide, including in Colorado.
25
     6.     Plaintiff is unaware of the true names and capacity of the defendants sued as
26
     DOES 1-10, and therefore sues these defendants by fictitious names. Plaintiff will seek
27
     leave to amend this Complaint when and if the true identities of these DOE defendants
28




                                                     2
Case 1:17-cv-02277-WJM-NRN Document 69 Filed 10/05/18 USDC Colorado Page 3 of 14




1    are discovered. Plaintiff is informed and believes and thereon alleges that each of the
2    defendants designated as a DOE is responsible in some manner for the acts and
3    occurrences alleged herein, whether such acts or occurrences were committed
4
     intentionally, negligently, recklessly or otherwise, and that each said DOE defendant
5
     thereby proximately caused injuries and damages to Plaintiff and the Class as herein
6
     alleged, and is thus liable for Plaintiff’s and the Class’s injuries.
7
     7.     At all times herein mentioned, Defendants, and each of them, were the agents,
8
     principals, servants, employees, and subsidiaries of each of the remaining Defendants,
9
     and were at all times acting within the purpose and scope of such agency, service, and
10
     employment, and directed, consented, ratified, permitted, encouraged, and approved the
11
     acts of each remaining defendant.
12
                                   PRELIMINARY ALLEGATIONS
13

14
     8.     This action arises out of NATIONWIDE’s practice of unlawfully failing to pay its

15
     insureds– specifically holders of NATIONWIDE automobile insurance policies – certain

16   statutory mandated fees in the event an automobile accident or other event results in a
17   total loss determination by NATIONWIDE for the insured’s vehicle. The specific
18   statutory fees NATIONWIDE uniformly fails to pay as part of its normal business
19   practices are mandated by Colorado Revised Statutes (“C.R.S.”) § 10-4-639(1), and
20   include, without limitation, ownership tax and title and registration fees associated with a
21   motor vehicle’s total loss.
22   9.     MS. BUSHMAN obtained automobile insurance from NATIONWIDE which
23
     covered the 2016 calendar year, for the HYUNDAI personal automobile she owned
24
     during that time period. The policy provided for coverage in the event of total loss of the
25
     motor vehicle.
26
     10.    On November 18, 2015, MS. BUSHMAN incurred $9.40 in title fees, $123.88 in
27
     yearly registration fees, and $99.52 in ownership taxes upon registering the HYUNDAI.
28




                                                      3
Case 1:17-cv-02277-WJM-NRN Document 69 Filed 10/05/18 USDC Colorado Page 4 of 14




1    The registration MS. BUSHMAN obtained for the HYUNDAI on November 18, 2015
2    would have expired on November 30, 2016.
3    11.    On March 23, 2016, Plaintiff’s HYUNDAI was in an accident. Subsequently, MS.
4
     BUSHMAN submitted a claim to NATIONWIDE based on the insurance policy she had
5
     obtained from NATIONWIDE for the HYUNDAI.
6
     12.    In a letter dated April 14, 2016, NATIONWIDE informed MS. BUSHMAN
7
     the amount it would agree to pay for the claim. NATIONWIDE apparently determined
8
     during its investigation the HYUNDAI was a total loss as a result of the accident. The
9
     April 14, 2016 letter related to the total loss of the HYUNDAI is attached hereto as
10
     Exhibit “1”.
11
     13.    Subsequently, in a September 12, 2017 email, NATIONWIDE provided MS.
12
     BUSHMAN with an accounting of the insurance benefits it had paid her and the lien
13

14
     holder in light of the total loss. The September 12, 2017 email related to the total loss of

15
     the HYUNDAI is attached hereto as Exhibit “2”.

16   14.    As stated in the September 12, 2017 email, NATIONWIDE did not agree to pay
17   MS. BUSHMAN the total amount of ownership tax and title and registration fees
18   associated with the total loss of the HYUNDAI (i.e. the pro-rata amount of ownership
19   taxes and title and registration fees incurred on the totaled vehicle, for the remaining
20   unused portion of the yearly registration period). Plaintiff had used the HYUNDAI for
21   126 days after the November 18, 2015 registration date until the March 23, 2016
22   accident. The yearly registration period from November 18, 2015 was 365 days plus an
23
     additional 12 days until the November 30, 2016 expiration date, for a total of 377 days.
24
     Thus, Plaintiff used the HYUNDAI for 33.4% of the yearly registration period. The
25
     unused 66.6% of the yearly registration fees, which amounts to $82.50, the unused 66.6%
26
     of the ownership taxes incurred upon registering the HYUNDAI, which amounts to
27

28




                                                   4
Case 1:17-cv-02277-WJM-NRN Document 69 Filed 10/05/18 USDC Colorado Page 5 of 14




1    $66.28, and the unused 66.6% of the title fees, which amounts to $6.26, were financial
2    losses for MS. BUSHMAN associated with the total loss of the HYUNDAI.
3    15. Instead of paying MS. BUSHMAN the pro-rata amount of ownership taxes and title
4
     and registration fees incurred on the totaled vehicle, for the remaining unused portion of
5
     the yearly registration period NATIONWIDE paid her $9.50 related to “Tag/Title Fees”
6
     only. (Exhibit 2) To date, NATIONWIDE has not paid the policy holder, MS.
7
     BUSHMAN, the total amount of any ownership tax and title and registration fees
8
     associated with the total loss of the HYUNDAI (i.e. the pro-rata amount of ownership
9
     taxes and title and registration fees incurred on the totaled vehicle, for the remaining
10
     unused portion of the yearly registration period).
11
     16.   Upon information and belief, Plaintiff alleges NATIONWIDE has denied
12
     insurance benefits it owed to similarly situated NATIONWIDE automobile policy
13

14
     holders in violation of C.R.S. § 10-3-1115 (which requires that insurers not unreasonably

15
     delay or deny payment of a claim for benefits owed), by failing to pay them the total

16   amount of ownership tax and title and registration fees associated with the total loss of a
17   motor vehicle, as mandated by C.R.S. § 10-4-639(1).
18

19                                  CLASS ACTION ALLEGATIONS
20   17.   Plaintiff MS. BUSHMAN brings this action on behalf of herself and all others
21   similarly situated, as members of the proposed Colorado class (collectively hereafter the
22   “Class”) defined as follows:
23
                 Colorado Class: All persons who resided in Colorado and had
24
                 obtained an automobile insurance policy with NATIONWIDE
25
                 providing for coverage in the event of a total loss of the vehicle,
26
                 and whose insured vehicle was involved in a motor vehicle
27
                 accident or other event which resulted in a determination by
28




                                                   5
Case 1:17-cv-02277-WJM-NRN Document 69 Filed 10/05/18 USDC Colorado Page 6 of 14




1                 NATIONWIDE the vehicle was a total loss upon a claim being
2                 made by the policy holder, and to whom NATIONWIDE did not
3                 pay the total amount of ownership tax and title and registration
4
                  fees associated with the total motor vehicle loss as part of the
5
                  claim made, within six years of the filing of the original complaint
6
                  to the present. Specifically excluded from the proposed Class are
7
                  Defendants, any entities in which Defendants have a controlling
8
                  interest, and the officers, directors, affiliates, legal representatives,
9
                  successors, subsidiaries and/or assigns of Defendants, and any
10
                  Judge who may be assigned to this matter.
11
     18.   This action is brought and may be properly maintained as a class action pursuant to
12
     the provisions of Federal Rule of Civil Procedure 23(a)(1)-(4) and 23(b)(1)-(3). This
13

14
     action satisfies the numerosity, typicality, adequacy, predominance and superiority

15
     requirements of those provisions.

16   19.   [Fed. R. Civ. P. 23(a)(1)] The Class is so numerous that the individual joinder of
17   all of its members is impractical. While the exact number and identities of Class
18   members are unknown to Plaintiff at this time, Plaintiff is informed and believes the
19   Class includes more than fourteen hundred members, and likely many hundreds more,
20   subject to discovery.
21   20.   [Fed. R. Civ. P. 23(a)(2)] Common questions of fact and law exist as to all
22   members of the Class which predominate over any questions affecting only individual
23
     members of the Class. These common legal and factual questions, which do not vary
24
     from class member to class member, and which may be determined without reference to
25
     the individual circumstances of any class member, include, but are not limited to, the
26
     following:
27

28




                                                      6
Case 1:17-cv-02277-WJM-NRN Document 69 Filed 10/05/18 USDC Colorado Page 7 of 14




1          A.    Whether Defendants provided automobile insurance coverage to Plaintiff
2                and the putative class, which covered total vehicle loss in the event of a
3                motor vehicle accident or other event;
4
           B.    Whether Defendants failed to pay the total amount of ownership tax and title
5
                 and registration fees associated with a total vehicle loss to Plaintiff and the
6
                 putative class after making a determination an insured vehicle was a total
7
                 loss as a result of a motor vehicle accident or other event;
8
           C.    Whether Defendants entered into valid contracts with Plaintiff and members
9
                 of the putative class;
10
           D.    Whether the terms of the contracts were that Defendants would provide
11
                 coverage in the event of total loss of the insured motor vehicle;
12
           E.    Whether Defendants breached the contracts when they failed to pay the total
13

14
                 amount of ownership tax and title and registration fees associated with a

15
                 total vehicle loss to Plaintiff and the putative class after making

16               a determination an insured vehicle was a total loss as a result of a motor
17               vehicle accident or other event;
18         F.    The nature and extent of damages and other remedies to which the conduct
19               of Defendants entitles the Class members.
20   21.   [Fed. R. Civ. P. 23(a)(3)] Plaintiff’s claims are typical of the claims of the
21   members of the Class. Plaintiff and all members of the Class have sustained injury and
22   are facing harm arising out of Defendants’ common course of conduct as complained of
23
     herein. The losses of each member of the Class were caused directly by Defendants’
24
     wrongful conduct as alleged herein.
25
     22.   [Fed. R. Civ. P. 23(a)(4)] Plaintiff will fairly and adequately protect the interests of
26
     the members of the Class. Plaintiff has retained attorneys experienced in the prosecution
27
     of class actions, including complex consumer and mass tort litigation.
28




                                                    7
Case 1:17-cv-02277-WJM-NRN Document 69 Filed 10/05/18 USDC Colorado Page 8 of 14




1    23.   [Fed. R. Civ. P. 23(b)(3)] A class action is superior to other available methods of
2    fair and efficient adjudication of this controversy, since individual litigation of the claims
3    of all Class members is impracticable. Even if every Class member could afford
4
     individual litigation, the court system could not. It would be unduly burdensome to the
5
     courts in which individual litigation of numerous issues would proceed. Individualized
6
     litigation would also present the potential for varying, inconsistent, or contradictory
7
     judgments and would magnify the delay and expense to all parties and to the court system
8
     resulting from multiple trials of the same complex factual issues. By contrast, the
9
     conduct of this action as a class action, with respect to some or all of the issues presented
10
     herein, presents fewer management difficulties, conserves the resources of the parties and
11
     of the court system, and protects the rights of each Class member.
12
     24.   [Fed. R. Civ. P. 23(b)(1)(A)] The prosecution of separate actions by thousands of
13

14
     individual Class members would create the risk of inconsistent or varying adjudications

15
     with respect to, among other things, whether a policy provided for insurance coverage in

16   the event of the total loss of the vehicle.
17   25.   [Fed. R. Civ. P. 23(b)(1)(B)] The prosecution of separate actions by individual
18   class members would create a risk of adjudications with respect to them that would, as a
19   practical matter, substantially impair or impede the ability of such non-party Class
20   members to protect their interests.
21   26.   [Fed. R. Civ. P. 23(b)(2)] Defendants have acted or refused to act in respects
22   generally applicable to the Class, thereby making appropriate final and injunctive relief
23
     with regard to the members of the Class as a whole.
24
                                       CLAIMS FOR RELIEF
25
                                    FIRST CLAIM FOR RELIEF
26
                               (Violation of C.R.S. 10-3-1115, et seq.)
27
                     (By Plaintiff and Putative Class Against All Defendants)
28




                                                   8
Case 1:17-cv-02277-WJM-NRN Document 69 Filed 10/05/18 USDC Colorado Page 9 of 14




1    27.   Plaintiff and the Class incorporate by reference each preceding paragraph as
2    though fully set forth herein.
3    28.   Plaintiff and the Class obtained automobile insurance policies from
4
     NATIONWIDE which provided for insurance coverage in the event of the total loss of
5
     the vehicle.
6
     29.   Plaintiff and the Class members submitted claims for automobile insurance
7
     coverage to NATIONWIDE after the insured vehicle was involved in a motor vehicle
8
     accident or other event which resulted in a determination by NATIONWIDE the vehicle
9
     at issue was a total loss.
10
     30.   C.R.S. § 10-4-639(1) provides in relevant part that an insurer shall pay title
11
     fees and any other transfer or registration fees associated with the total loss of a motor
12
     vehicle.
13

14
     31.   C.R.S. § 10-3-1115(1)(a) provides in relevant part that a person engaged in

15
     the business of insurance shall not unreasonably delay or deny payment of a claim for

16   benefits owed to or on behalf of any first-party claimant.
17   32.   Despite its own determination the insured vehicles of Plaintiff and the Class
18   Members were total losses, when claims were submitted by Plaintiff and the Class
19   Members after a motor vehicle accident or other event resulted in damage to their
20   property, NATIONWIDE failed to pay the total amount of ownership tax and title and
21   registration fees associated with the total loss as required by C.R.S. § 10-4-639(1), and
22   therefore violated the express language of that statute.
23
     33.   Additionally, NATIONWIDE’s failure to make such payments were a violation of
24
     C.R.S. § 10-3-1115(1)(a), as an unreasonable delay and/or denial of a claim for insurance
25
     benefits NATIONWIDE owed Plaintiff and the Class Members. NATIONWIDE had no
26
     reasonable basis to deny making these payments.
27

28




                                                   9
Case 1:17-cv-02277-WJM-NRN Document 69 Filed 10/05/18 USDC Colorado Page 10 of 14




1    34.   Furthermore, NATIONWIDE’s violations of Colorado’s insurance codes provide for
2    a private right of action under C.R.S. § 10-3-1116(a), the recovery of attorney’s fees and
3    costs and two times the covered benefit.
4
     35.   As a result of the foregoing, Plaintiff and the Class members have been
5
     damaged in an amount to be proven at trial.
6
                                      CLAIMS FOR RELIEF
7
                                 SECOND CLAIM FOR RELIEF
8
                            (Bad Faith Breach of Insurance Contract)
9
                     (By Plaintiff and Putative Class Against All Defendants)
10
     36.   Plaintiff and the Class incorporate by reference each preceding paragraph as
11
     though fully set forth herein.
12
     37.   NATIONWIDE’s failure to pay the total amount of ownership tax and title and
13

14
     registration fees associated with a total loss to its automobile insurance customers in

15
     Colorado, as mandated by C.R.S. § 10-4-639(1), was not reasonable conduct for an

16   established automobile insurer such as NATIONWIDE.
17   38.   As an established automobile insurer offering policies in Colorado,
18   NATIONWIDE knew of or recklessly disregarded the fact that its failure to pay the total
19   amount of ownership tax and title and registration fees associated with the total loss of an
20   insured motor vehicle in Colorado, based on C.R.S. § 10-4-639(1)’s mandate, was
21   unreasonable.
22   39.   As an established automobile insurer offering policies in Colorado,
23
     NATIONWIDE also knew of or recklessly disregarded the fact that its delay and/or
24
     denial of payments owed to Plaintiff and Class members, in violation of C.R.S. § 10-3-
25
     1115(1)(a), was unreasonable.
26
     40.   As a result of the foregoing, Plaintiff and the Class members have been
27
     damaged in an amount to be proven at trial.
28




                                                   10
Case 1:17-cv-02277-WJM-NRN Document 69 Filed 10/05/18 USDC Colorado Page 11 of 14




1                                          CLAIMS FOR RELIEF
2                                  THIRD CLAIM FOR RELIEF
3                                           (Breach of Contract)
4
                     (By Plaintiff and Putative Class Against All Defendants)
5
     41.    Plaintiff and the Class incorporate by reference each preceding paragraph as
6
     though fully set forth herein.
7
     42.    Plaintiff and the Class entered into contracts with NATIONWIDE for automobile
8
     insurance which provided for insurance coverage in the event of the total loss of the
9
     vehicle.
10
     43.    Plaintiff and the Class Members timely paid the premiums owed for the
11
     automobile insurance contracts with NATIONWIDE which provided for insurance
12
     coverage in the event of the total loss of the vehicle.
13

14
     44.    Plaintiff and the Class members submitted claims for automobile insurance

15
     coverage to NATIONWIDE after the insured vehicle was involved in a motor vehicle

16   accident or other event which resulted in a determination by NATIONWIDE the vehicle
17   at issue was a total loss.
18   45.    NATIONWIDE breached the contracts with Plaintiffs and the Class members by
19   failing to pay them the total amount of ownership tax and title and registration fees
20   associated with the total loss of the insured vehicle (i.e. the pro-rata amount of ownership
21   taxes and title and registration fees incurred on the totaled vehicle, for the remaining
22   unused portion of the yearly registration period), as part of the insurance payment to them
23
     related to the total loss vehicles.
24
     46.    As a result of the foregoing, Plaintiff and the Class members have been damaged in
25
     an amount to be proven at trial.
26
     ///
27
     ///
28




                                                     11
Case 1:17-cv-02277-WJM-NRN Document 69 Filed 10/05/18 USDC Colorado Page 12 of 14




1                                       CLAIMS FOR RELIEF
2                                 FOURTH CLAIM FOR RELIEF
3                      (Breach of the Duty of Good Faith and Fair Dealing)
4
                      (By Plaintiff and Putative Class Against All Defendants)
5
     47.   Plaintiff and the Class incorporate by reference each preceding paragraph as
6
     though fully set forth herein.
7
     48.   Plaintiff and the Class entered into contracts with NATIONWIDE for automobile
8
     insurance which provided for insurance coverage in the event of the total loss of the
9
     vehicle.
10
     49.   Plaintiff and the Class Members timely paid the premiums owed for the
11
     automobile insurance contracts with NATIONWIDE which provided for insurance
12
     coverage in the event of the total loss of the vehicle.
13

14
     50.   Plaintiff and the Class members submitted claims for automobile insurance

15
     coverage to NATIONWIDE after the insured vehicle was involved in a motor vehicle

16   accident or other event which resulted in a determination by NATIONWIDE the vehicle
17   at issue was a total loss.
18   51.   NATIONWIDE breached the implied duty of good faith and fair dealing with
19   Plaintiffs and the Class members by denying to pay them, with no reasonable basis, the
20   total amount of ownership tax and title and registration fees associated with the total loss
21   of the insured total loss vehicles (i.e. the pro-rata amount of ownership taxes and title and
22   registration fees incurred on the totaled vehicle, for the remaining unused portion of the
23
     yearly registration period), as part of the insurance payment to them related to the total
24
     loss vehicles.
25
     52.   As a result of the foregoing, Plaintiff and the Class members have been damaged in
26
     an amount to be proven at trial.
27

28




                                                   12
Case 1:17-cv-02277-WJM-NRN Document 69 Filed 10/05/18 USDC Colorado Page 13 of 14




1                                      PRAYER FOR RELIEF
2          WHEREFORE, Plaintiff, individually and on behalf of all other persons similarly
3    situated, prays for judgment against NATIONWIDE as follows:
4
           1.     An Order certifying the Class and any sub-classes thereof that the Court may
5
     deem appropriate, and appointing Plaintiff MELODIE BUSHMAN, and her counsel, to
6
     represent the Class;
7
           2.     An award of general damages according to proof;
8
           3.     Injunctive relief;
9
           4.     Attorneys’ fees;
10
           5.     Two times the covered benefit under C.R.S. § 10-3-1116(a);
11
           6.     Statutory damages;
12
           7.     Costs of suit; and
13

14
           8.     Any other relief the Court deems proper.

15
     DATED: October 5, 2018                             Respectfully submitted,
16
                                                     KIRTLAND & PACKARD LLP
17
                                                     By: /s/ Joshua A. Fields
18                                                       MICHAEL LOUIS KELLY
19                                                       BEHRAM V. PAREKH
                                                         JOSHUA A. FIELDS
20                                                       KIRTLAND & PACKARD LLP
                                                         1638 South Pacific Coast Highway
21
                                                         Redondo Beach, CA 90277
22                                                       Tel: (310) 536-1000
                                                         Fax: (310) 536-1001
23                                                       Email: mlk@kirtlandpackard.com
24
                                                                bvp@kirtlandpackard.com
                                                                jf@kirtlandpackard.com
25
                                                        Huff & Leslie, LLP
26                                                      Brett N. Huff
                                                        2480 Gray Street
27                                                      Edgewater, Colorado 82014
28
                                                        Tel: (303) 232-3622




                                                13
Case 1:17-cv-02277-WJM-NRN Document 69 Filed 10/05/18 USDC Colorado Page 14 of 14




1
                                                         Fax: (303) 274-9638
                                                         Email: bhuff@huffandleslie.com
2                                                        Colorado Bar No. 32071
3                                                 Counsel for Plaintiff Melodie Bushman,
                                                  and all others similarly situated
4

5

6

7                                DEMAND FOR JURY TRIAL
8         Plaintiffs hereby demand a jury by jury as to all claims so triable.
9

10   DATED: October 5, 2018                           Respectfully submitted,
11                                                    KIRTLAND & PACKARD LLP
12
                                                      By: /s/ Joshua A. Fields
13                                                        MICHAEL LOUIS KELLY
14
                                                          BEHRAM V. PAREKH
                                                          JOSHUA A. FIELDS
15                                                        KIRTLAND & PACKARD LLP
                                                          1638 South Pacific Coast Highway
16
                                                          Redondo Beach, CA 90277
17                                                        Tel: (310) 536-1000
                                                          Fax: (310) 536-1001
18                                                        Email: mlk@kirtlandpackard.com
19
                                                                 bvp@kirtlandpackard.com
                                                                 jf@kirtlandpackard.com
20
                                                         Huff & Leslie, LLP
21                                                       Brett N. Huff
                                                         2480 Gray Street
22                                                       Edgewater, Colorado 82014
23
                                                         Tel: (303) 232-3622
                                                         Fax: (303) 274-9638
24                                                       Email: bhuff@huffandleslie.com
                                                         Colorado Bar No. 32071
25

26
                                                  Counsel for Plaintiff Melodie Bushman,
27                                                and all others similarly situated
28




                                                 14
